FilingCase 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 1 of 25
      # 116648701   E-Filed 11/13/2020 11:48:37 PM




               IN THE CIRCUIT COURT OF THE STATE OF FLORIDA, IN AND FOR
                                  MIAMI-DADE COUNTY
                                     CIVIL DIVISION
                              Case No. 2020-15998-CA-01(02)

         ALTAGRACIA BANUCHI, as Personal
         Representative of the Estate of Edward
         Blanton Foster III, and on behalf of the
         Estate of Edward Blanton Foster III
         and the survivors of the Estate, E.F.,
         J.F., A.D.F., N.F., M.F., and A.B.F.,
                Plaintiffs,

         vs.

         CITY OF HOMESTEAD; ANTHONY
         GREEN, individually and as an
         employee of the City of Homestead,
              Defendants.
                                       /

                                 FIRST AMENDED COMPLAINT
                This federal civil rights and state law tort action arises from the law

        enforcement shooting of Edward Foster III on July 16, 2015, by defendant

        Anthony Green, a City of Homestead Police Officer. Plaintiff Altagracia Banuchi,

        as Personal Representative of the Estate of Edward Blanton Foster III, on behalf

        of the Estate of Edward Blanton Foster III, and on behalf of the survivors of the

        Estate, E.F. (a minor), J.F. (a minor), A.D.F. (a minor), N.F. (a minor), M.F. (a

        minor), and A.B.F. (a minor), files this action seeking monetary, declaratory, and

        injunctive relief, including damages stemming from Foster’s death by being shot

        in the back eight (8) times by Officer Green.


                                            Page 1 of 25


                                     EXHIBIT "3" TO
                                   NOTICE OF REMOVAL
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 2 of 25




                              JURISDICTION AND PARTIES
         1.       This is an action for damages exceeding $30,000.00, not including

   costs, attorney’s fees, and prejudgment interest.

         2.       Venue is properly in Miami-Dade County, Florida because it is where

   all the parties reside and where the events complained of occurred.

         3.       Plaintiffs have performed all conditions precedent, in accordance

   with §768.28(6), Florida Statutes, and all other requirements, before bringing

   this action.

         4.       All conditions precedent have otherwise occurred, been performed,

   been met, been waived, would be futile, or are otherwise inapplicable.

         5.       This complaint is based on the individual and concerted conduct of

   the named defendants in using the police power of the State of Florida to deprive

   Foster and his children of their constitutional and civil rights.

         6.       The defendants’ conduct, individually and jointly, under color of law,

   violated the rights of Foster and his children under the Fourth and Fourteenth

   Amendments to the United States Constitution as well as the statutes and laws

   of Florida.

         7.       At all times material to this action, all defendants acted under color

   of state or local law.

                                         PARTIES
         8.       Plaintiff Altagracia Banuchi is the duly appointed Personal


                                         Page 2 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 3 of 25




   Representative of the Estate of Edward Blanton Foster III (hereinafter the

   “decedent” or “Foster” or “Mr. Foster”), having been appointed Personal

   Representative by the Probate Division of the Circuit Court in and for Miami-

   Dade County on or about October 15, 2015. This action is brought by Altagracia

   Banuchi in her capacity as Personal Representative of the Estate of Edward

   Blanton Foster III, on behalf of the Estate, and on behalf of the survivors, E.F.,

   J.F., A.D.F., N.F., M.F., and A.B.F., who are minors and are the four sons and

   two daughters of the decedent. Today and at the time of his death, all said

   survivors were under the age of twenty-five and were dependent on the decedent

   for support.

            9.    At all relevant times, defendant City of Homestead (“City”) is and was

   a duly organized public entity existing under the laws of the State of Florida. At

   all relevant times, City was the employer of defendant Green.

            10.   At all relevant times, defendant Anthony Green (“Green”) was a duly

   authorized employee and agent of City, who was acting under color of law within

   the course and scope of his duties as a police officer and with the complete

   authority and ratification of his principal, defendant City. Green is a citizen of

   the State of Florida residing in Miami-Dade County and is over the age of 18

   years.

            11.   The causes of actions contained in this complaint occurred and

   accrued in Miami-Dade County, Florida, in the Southern District of Florida.
                                         Page 3 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 4 of 25




                  RELEVANT FACTS COMMON TO ALL COUNTS
          I.      Anthony Green’s Interaction with Edward Foster.
         12.   On July 16, 2015, at about 4:00 pm, Green responded to a dispatch

   concerning an anonymous tip that a light skinned male was walking while armed

   with a gun, wearing red basketball shorts and a black or white shirt near

   Southwest 187 Avenue and 328 Street in Homestead.

         13.   At the time, Foster, a black man, was walking home from the store

   when Green approached him while on duty and wearing his police-issued

   uniform and carrying his police-issued firearm. Green observed no criminal or

   suspicious behavior.

         14.   Upon making eye contact with Foster, Green immediately drew his

   police-issued firearm and pointed it at Foster.

         15.   Green pursued Foster behind an abandoned building at which point

   he shot Foster eight times in the back.

         16.   Green at no point feared for his life. Foster posed no threat of

   immediate harm to Green's life or anyone else’s life or property.

         17.   Law enforcement claim they saw a gun on the ground, lying west of

   Foster’s feet. However, a mixture of DNA profiles was obtained from the grip and

   trigger of the retrieved Sig Sauer P226 9mm firearm. Based on swabs from Mr.

   Foster and the Sig Sauer P226, recovered at the scene, no conclusions were made

   regarding potential contributors when comparing the DNA profile obtained from


                                      Page 4 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 5 of 25




   Foster.

         18.    The Sig Sauer P226, the extended magazine, and the 9mm

   cartridges were processed and examined for the presence of latent prints by law

   enforcement officials. No latent prints of value were developed.

         19.    After a five-year investigation, the State Attorney’s Office issued its

   memo that did not determine (and could not determine) that Green’s testimony

   was consistent with the physical evidence.

          II.      Anthony Green’s Prior Shootings and History of Unlawful Use
                   of Force.
         20.    Foster’s shooting is Green’s sixth police shooting since 2005. Foster

   is the third shooting resulting in death.

         21.    In 2005, Green shot and killed an unarmed man named Jason

   Williams during a struggle outside a convenience store.

         22.    In 2007, Green shot and killed Anthony Cinotti after an altercation,

   witnessed by Green, between Cinotti and his girlfriend, in which Green claimed

   the lives of the girlfriend and her son were in danger.

         23.    A year later in 2008, Green again shot another man, a burglary

   suspect, twice in the stomach but fortunately the man lived.

         24.    In 2011, Green was investigated for a fourth shooting.

         25.    In 2013, Green was investigated for a fifth shooting.

         26.    The Homestead Police Department knew of Green’s history of using

   deadly and excessive force but did nothing about it. Green was never disciplined
                                      Page 5 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 6 of 25




   for any of the six shootings.

         27.   After the Foster shooting, Green received a raise and an apparent

   promotion by the Homestead Police Department.

         28.   Foster had six minor children at the time of his death.

                 CAUSES OF ACTIONS AGAINST OFFICER GREEN.
      COUNT I - Federal Civil Rights — Fourth Amendment and Fourteenth
                              Amendment Violation
                                 (Against Green)

         29.   Plaintiffs reallege paragraphs 1 through 28.

         30.   The shooting death of a black man in the back who was not accused

   of committing a crime, posed no threat of immediate harm, and was not stopped

   for any lawful basis, by an officer with a history of using deadly and excessive

   force against people living in Foster’s community, is shocking to the conscience.

         31.   Defendant     Green    committed      acts   that   violated   Foster’s

   constitutional rights, including but not limited to, the right not to be subjected

   to excessive or unreasonable force, the right not to be subjected to unreasonable

   searches and seizures, the right to bodily integrity, the right to freedom of

   movement, and the right to terminate a police encounter not premised on

   reasonable suspicion or probable cause.

         32.   Defendant Green’s conduct caused Foster’s injuries and death.

         33.   Defendant Green’s conduct was reckless, objectively unreasonable,

   and constituted an unreasonable search, seizure, and use of excessive in

                                      Page 6 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 7 of 25




   violation of the Fourth Amendment to the United States Constitution as well as

   a violation of Foster’s substantive due process rights. Defendant Green acted

   under color of law and as an employee of the Homestead Police Department in

   committing the conduct identified in this Count.

         34.   Defendant Green acted with callous and deliberate indifference to

   Foster’s federally protected rights.

         35.   As a direct and proximate result of Green’s violation of Foster’s civil

   rights, Foster suffered damages, including mental anguish, bodily injury, pain

   and suffering, humiliation, and death.

         36.   By reason of the acts, omissions, wrongs, and other conduct

   perpetrated by Green, individually, severally, and collectively, in depriving Foster

   of valuable constitutional rights, it was necessary for plaintiffs to retain the

   services of legal counsel to secure redress for the deprivation of Foster’s

   constitutional rights. Thus, plaintiffs incurred substantial and reasonable

   attorney’s fees and costs and is entitled to recover them from Green pursuant to

   42 U.S.C. §1988 and under Florida law.

         37.   For these reasons, Foster demands judgment in excess of Thirty

   Thousand Dollars ($30,000.00) against Green for damages, punitive damages,

   prejudgment interest on liquidated damages as allowed by law, costs of this

   action, reasonable attorney’s fees, and any other relief this Court deems just and

   proper.
                                          Page 7 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 8 of 25




                           COUNT II - Assault and Battery
                                 (Against Green)

         38.   Plaintiffs reallege paragraphs 1 through 28.

         39.   Defendant Green committed acts intended to cause Foster an

   apprehension of harmful or offensive contact.

         40.   Defendant Green committed acts that caused apprehension in

   Foster that harmful or offensive contact was imminent.

         41.   Foster suffered a harmful and offensive contact when he was shot

   by defendant Green.

         42.   Defendant Green was acting in the scope and furtherance of his

   employment as a law enforcement officer.

         43.   Defendant Green acted intentionally, in bad faith, or with malicious

   purpose or in a manner exhibiting wanton and willful disregard of human rights,

   safety, or property.

         44.   As a direct and proximate result of Green’s conduct, Foster suffered

   damages, including, bodily injury, pain and suffering, death, humiliation, loss of

   earnings, and loss of ability to earn money. The losses are permanent.

         45.   For these reasons, Foster demands judgment against defendant

   Green for compensatory damages, punitive damages, prejudgment interest on

   liquidated damages as allowed by law, costs, and such other and further relief

   as the Court deems appropriate.

                                      Page 8 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 9 of 25




                          COUNT III - False Imprisonment Claim
                                     (Against Green)

         46.    Plaintiffs reallege paragraphs 1 through 28.

         47.    Foster suffered a harmful and offensive seizure at gunpoint by

   defendant Green.

         48.    Defendant Green did not have reasonable suspicion or probable

   cause to seize Foster at gunpoint.

         49.    Defendant Green was acting in the scope and furtherance of his

   employment.

         50.    Defendant Green acted intentionally, in bad faith, or with malicious

   purpose or in a manner exhibiting wanton and willful disregard of human rights,

   safety, or property.

         51.    As a direct and proximate result of defendant Green’s conduct,

   Foster suffered damages, including, bodily injury, pain and suffering, death,

   humiliation, loss of earnings, and loss of ability to earn money. The losses are

   permanent.

         52.    For these reasons, Foster demands judgment against defendant

   Green for compensatory damages, prejudgment interest on liquidated damages

   as allowed by law, punitive damages, costs, and such other and further relief as

   the Court deems appropriate.

                CAUSES OF ACTION AGAINST CITY OF HOMESTEAD

                                        Page 9 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 10 of 25




                       COUNT IV - Federal Civil Rights Violations 1
                             (Against City of Homestead)

         53.    Plaintiffs reallege paragraphs 1 through 28.

         54.    Defendant      Green   committed     acts   that      violated   Foster’s

   constitutional rights.

         55.    Defendant Green has not been disciplined for his unnecessary and

   excessive use of force.

         56.    Prior to the Foster shooting, defendant Green has used deadly force

   against three others and excessive force not resulting in death against a fourth

   person. Other complaints have been lodged against defendant Green for

   excessive force, neglect of duty, unbecoming conduct, unreasonable search and

   seizure, illegal arrest, illegal seizures, and other misconduct.

         57.    The actions and inactions of defendant City of Homestead and

   defendant Green were done pursuant to one or more of the following de facto

   policies, practices, and/or customs of the City that are so pervasive as to carry

   the force of law.

         58.    The City has a de facto policy, practice, and/or custom of concealing


         1  The municipal claims are based on documentation received and
   reviewed, but plaintiffs’ counsel is still awaiting public records requested from
   the City of Homestead Police Department pertaining to its investigations into
   citizen complaints and Green’s prior shootings (July 28, 2020 and September
   10, 2020). Pursuant to a stipulation, the plaintiffs were given up to thirty (30)
   days after completion of the State Attorney’s investigation and receipt of
   documents to refile their federal claims.
                                       Page 10 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 11 of 25




   and/or suppressing officer misconduct (both on-duty and off-duty misconduct),

   including the use of unlawful force and unlawful seizures. The concealment and

   suppression of the existence of misconduct includes, but is not limited to: failure

   to sufficiently investigate allegations of misconduct; failure to accept and act on

   citizen complaints against police officers; failure to investigate criminal conduct

   involving off-duty or on-duty officers; disparate treatment between an officer who

   is the subject of an investigation and a non-officer suspect; failure to promptly

   record witness statements or preserve evidence; failure to promptly interview the

   suspected officer; failure to properly and sufficiently discipline an officer, even

   when a complaint is sustained; fabrication of exculpatory evidence or destruction

   of evidence; and failure to initiate prompt disciplinary procedures related to the

   alleged misconduct, even when the allegation of misconduct is meritorious.

         59.   Likewise, the City has a de facto policy, practice, and/or custom of

   deficient and biased procedures for investigating complaints, including excessive

   force and unlawful searches and seizures against on-duty officers.

         60.   The City has a de facto policy, practice, and/or custom of failing to

   maintain accurate and complete records of complaints and investigations of

   misconduct.

         61.   The City has a de facto policy, practice, and/or custom of failing to

   turn over and disclose complete records of complaints and investigations of

   misconduct.
                                      Page 11 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 12 of 25




         62.    The City has a de facto policy, practice, and/or custom of a “code of

   silence” (also referred to as the “blue line” or “blue shield”). This code is an

   implicit understanding between and among members of the Homestead Police

   Department resulting in a refusal or failure to report instances of misconduct of

   which they are aware, including the use of unlawful force, despite their obligation

   to do so as sworn police officers. This includes police officers who remain silent

   or give false or misleading information during official investigations into

   allegations against a fellow officer related to misconduct that occurred on-duty

   or off-duty in order to protect themselves or their fellow officers from discipline,

   criminal prosecution, or civil liability.

         63.    The acted in a manner consistent with a de facto policy, practice,

   and/or custom of a “code of silence” and “blue shield” when it chose not to

   immediately discipline defendant Green for the Foster shooting and other

   shootings.

         64.    Further, the City acted in a manner consistent with a de facto policy,

   practice, and/or custom of a “code of silence” and “blue shield” when it engaged

   in conduct such as, but not limited to, the following:

         a.     The City Internal Affairs (“IA”), and Police Department supervisors

   and superiors failed to conduct proper administrative investigations into the

   complaints against defendant Green both before and after the Foster shooting.

         b.     The City, IA, and Homestead Police Department supervisors and
                                        Page 12 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 13 of 25




   superiors failed to lawfully and/or properly adjudicate the administrative

   investigations into the complaints against defendant Green both before and after

   the Foster shooting.

         c.     The City failed to properly investigate and/or discipline defendant

   Green prior to the Foster shooting and death.

         d.     The City failed to defendant Green from its Police Department for his

   history of unlawful searches and seizures and use of excessive force predating

   July 13,2015, which includes five shootings.

         e.     The City and its Police Department’s policies and practices

   governing behavioral intervention are deficient in that they are non-disciplinary.

         f.     The City wrongfully allowed defendant Green’s gun to be returned

   to him in 2013, pending the resolution of a civil case and without a judicial order.

         65.    The City and its Police Department supervisors and superiors knew

   its officers were initiating unlawful searches and seizures in communities of color

   as well as using excessive force against Homestead citizens and residents. It took

   no actions to train or discipline its police officers.

         66.    Individually and collectively, the above described de facto policies,

   practices, and/or customs of the City proximately result in the culture and

   pervasive attitude among members of the Homestead Police Department,

   including defendant Green, that they may engage in misconduct against citizens,

   residents, and others with impunity, and without fear of official consequence. Its
                                        Page 13 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 14 of 25




   police officers consider themselves “above the law.”

         67.     The aforementioned de facto policies, practices, and/or customs of

   the   City,   individually   and   collectively,     have   been   maintained   and/or

   implemented with utter indifference by the City and has or have encouraged

   and/or motivated defendant Green to engage in the described conduct and

   wrongful acts against Foster, and therefore acted as the direct and proximate

   cause of the injuries sustained by the plaintiff.

         68.     The aforementioned de facto policies, practices, and/or customs of

   the City, individually and/or collectively, was the moving force behind defendant

   Green’s described conduct, depriving Foster of his Fourteenth Amendment

   substantive due process right to bodily integrity.

         69.     The above acts and/or omissions of the City violated Foster’s rights

   under the Fourth and Fourteenth Amendments to the United States

   Constitution.

         70.     As a direct and proximate result of City’s conduct, Foster was

   subjected to injury, including deprivations of his civil rights and a battery. Foster

   suffered damages, including mental anguish, bodily injury, pain and suffering,

   death, humiliation, embarrassment, loss of capacity for the enjoyment of life,

   loss of earnings, and loss of ability to earn money. The losses are permanent.

         71.     For these reasons, Foster demands judgment against City for

   compensatory damages, prejudgment interest on liquidated damages as allowed
                                        Page 14 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 15 of 25




   by law, punitive damages, costs, attorney’s fees, and such other and further relief

   as the Court deems appropriate.

                     COUNT V - Federal Civil Rights Violations
                          (Against City of Homestead)

         72.   Plaintiffs reallege paragraphs 1 through 28.

         73.   The City failed to maintain a proper or valid early warning system to

   detect and intervene with corrective measures officers with multiple personnel

   complaints and/or who exhibit patterns of potentially adverse performance,

   attitude, and behavior.

         74.   Defendant City failed to maintain and/or utilize a valid early

   warning system that would have identified defendant Green as an officer with

   repeated offenses alleged against him and led to the proper discipline, re-

   training, supervising, or other appropriate intervention into his behavior, thereby

   preventing the Foster seizure and shooting from occurring, even though

   defendant City knew or should have known its system or absence thereof did

   not work and/or was not proper and that the failure of such would cause and

   could cause injury to an individual such as Foster.

         75.   Defendant City failed to identify the officers with the highest

   numbers of personnel complaints registered against them, despite knowing that

   the identification and proper retraining or discipline would prevent them from

   committing further acts that would cause and could cause injury to an individual

                                      Page 15 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 16 of 25




   such as Foster.

         76.    Defendant City failed to identify the officers with the highest number

   of personnel complaints, despite knowing that such failure could cause the

   subject officers to feel impervious and allowed to act with impunity and without

   fear of retribution.

         77.    Defendant City failed to identify and/or failed to act on the fact that

   that defendant Green was in the top fraction of officers with the highest number

   of personnel complaints, despite knowing that such failure could and did cause

   Green to feel he could act with impunity and without fear of retribution.

         78.    Defendant City failed to identify and/or failed to act on the fact that

   that defendant Green was in the top fraction of officers with the highest number

   of personnel complaints, despite knowing that such identification and proper

   retraining or discipline could prevent defendant Green from committing further

   acts that would cause and could cause injury to an individual such as Foster.

         79.    Individually and collectively, the above described de facto policies,

   practices, and/or customs of the City proximately resulted in the culture and

   endemic attitude among members of its Police Department, including defendant

   Green, resulting in their misconduct against citizens, residents, and others with

   impunity and without fear of official or adverse consequences. The officers

   consider themselves “above the law.”

         80.    The aforementioned de facto policies, practices, and/or customs of
                                       Page 16 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 17 of 25




   the   City,   individually   and   collectively,     have   been   maintained   and/or

   implemented with utter indifference by defendant City and has or have

   encouraged and/or motivated defendant Green to commit the aforesaid wrongful

   acts against Foster and therefore acted as the direct and proximate cause of the

   injuries sustained by the plaintiffs.

         81.     The aforementioned de facto policies, practices, and/or customs of

   the City, individually and/or collectively, was the moving force behind defendant

   Green’s conduct, depriving Foster of his Fourteenth Amendment substantive

   due process right to bodily integrity.

         82.     The above acts and/or omissions of the City violated Foster’s rights

   under the Fourth and Fourteenth Amendments to the United States

   Constitution.

         83.     As a direct and proximate result of the City’s conduct or inaction,

   Foster was subjected to injury, including deprivations of his civil rights and a

   battery. Foster suffered damages, including mental anguish, bodily injury, pain

   and suffering, death, humiliation, embarrassment, loss of capacity for the

   enjoyment of life, loss of earnings, and loss of ability to earn money. The losses

   are permanent.

         84.     For these reasons, Foster demands judgment against City for

   compensatory damages, prejudgment interest on liquidated damages as allowed

   by law, punitive damages, costs, attorney’s fees, and such other and further relief
                                        Page 17 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 18 of 25




   as the Court deems appropriate.

                          COUNT VI - Assault and Battery
                           (Against City of Homestead)

         85.   Plaintiffs reallege paragraphs 1 through 28.

         86.   Defendant Green committed acts intended to cause Foster an

   apprehension of harmful or offensive contact.

         87.   Defendant Green committed acts that caused apprehension in

   Foster that harmful or offensive contact was imminent.

         88.   Foster suffered a harmful and offensive contact when he was shot

   by defendant Green.

         89.   Defendant Green was acting in the scope of his employment.

         90.   Defendant Green acted intentionally but not in bad faith or with

   malicious purpose or in a manner exhibiting wanton and willful disregard of

   human rights, safety, or property.

         91.   Pursuant to Florida Statute 768.28(9), the City is vicariously liable.

         92.   As a direct and proximate result of defendant Green’s battery, Foster

   suffered damages, including mental anguish, bodily injury, pain and suffering,

   death, humiliation, embarrassment, loss of capacity of the enjoyment of life, loss

   of earnings, and loss of ability to earn money. The losses are permanent.

         93.   For these reasons, Foster demands judgment against the City for

   compensatory damages, prejudgment interest on liquidated damages as allowed

                                        Page 18 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 19 of 25




   by law, costs, and such other and further relief as the Court deems appropriate.

                      COUNT VII - False Imprisonment Claim
                                 (Against Green)

         94.   Plaintiffs reallege paragraphs 1 through 28.

         95.   Foster suffered a harmful and offensive seizure at gunpoint by

   defendant Green.

         96.   Defendant Green did not have reasonable suspicion or probable

   cause to seize Foster at gunpoint.

         97.   Defendant Green was acting in the scope and furtherance of his

   employment.

         98.   Defendant Green acted intentionally but not in bad faith or with

   malicious purpose or in a manner exhibiting wanton and willful disregard of

   human rights, safety, or property.

         99.   Pursuant to Florida Statute 768.28(9), the City is vicariously liable.

         100. For these reasons, Foster demands judgment against defendant

   Green for compensatory damages, prejudgment interest on liquidated damages

   as allowed by law, punitive damages, costs, and such other and further relief as

   the Court deems appropriate.

                      COUNT VIII - Negligent Use of Firearm
                          (Against City of Homestead)

         101. Plaintiffs reallege paragraphs 1 through 28.

         102. This is a common law cause of action for negligent handling of a
                                        Page 19 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 20 of 25




   firearm and the negligent decision to use a firearm, as a separate and distinct

   count from an excessive force claim.

         103. On or about July 15, 2015, defendant Green breached his duty of

   care owed by negligently handling his firearm and negligently deciding to use a

   firearm against an unarmed person.

         104. Defendant Green’s conduct of approaching Foster created a

   foreseeable zone of risk. Green owed a duty to all within the zone, including

   Foster, to act with reasonable care to lessen the risk or see that sufficient

   precautions were taken to protect others from the harm that the risk imposes.

         105. Defendant Green’s negligent operation of his firearm directly and

   proximately caused Foster’s wrongful injury, paralysis, death, and resultant

   damages.

         106. Pursuant to Florida Statute 768.28(9), the City is vicariously liable.

         107. As a direct and proximate result of the City’s negligent supervision,

   retention, and training of defendant Green, Foster was subjected to injury,

   including deprivations of his civil rights and a battery. Foster suffered damages,

   including mental anguish, bodily injury, pain and suffering, death, humiliation,

   embarrassment, loss of capacity of the enjoyment of life, loss of earnings, and

   loss of ability to earn money. The losses are permanent.

         108. For these reasons, Foster demands judgment against the City for

   compensatory damages, prejudgment interest on liquidated damages as allowed
                                      Page 20 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 21 of 25




   by law, punitive damages, costs, and such other and further relief as the Court

   deems appropriate.

                COUNT IX - Negligent Training and/or Supervision
                          (Against City of Homestead)

         109. Plaintiffs reallege paragraphs 1 through 28.

         110. At all times material hereto, defendant City owed a duty to take

   reasonable care in the instruction, training, and supervision of its employees.

         111. Defendant City breached its duty owed by several negligent acts,

   including but not limited to:

         a.    Maintaining a policy of ignoring and/or covering up known or

   suspected misconduct by its officers, including excessive and unreasonable uses

   of force and unlawful searches and seizures;

         b.    Maintaining a policy, plan, and practice of using Homestead Police

   Department resources to protect its employees from criminal, civil, and

   administrative consequences of their unreasonable searches and seizures and

   excessive use of force and to protect the City from embarrassment and

   accountability;

         c.    Maintaining a policy, plan, and practice of controlling persons and

   use of force reporting, allowing 1) incomplete statement-taking, 2) incomplete

   and disingenuous analysis of the force used, 3) understatements of the force

   used, and 4) overstatement of the resistance that the use of force allegedly

                                     Page 21 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 22 of 25




   responded to;

         d.    Failing to meaningfully train and/or discipline officers with respect

   to the appropriate use of force during police-citizen encounters and the proper

   reporting of incidents that involved the use of force, even after learning of a

   steady increase in the number of sustained excessive force allegations against

   Homestead Police Department employees;

         e.    Failing to properly investigate suspected incidents of excessive force

   and unreasonable searches and seizures.

         112. Defendant City breached its duty owed by negligently instructing,

   training, and supervising defendant Green in the reasonable and safe use of

   firearms in the performance of his duties as a law enforcement officer and in the

   reasonable and safe interaction with unarmed suspects without using unlawful

   violence.

         113. As a direct and proximate result of the City’s negligent supervision,

   retention, and training of defendant Green, Foster was subjected to injury,

   including deprivations of his civil rights and a battery. Foster suffered damages,

   including mental anguish, bodily injury, pain and suffering, death, humiliation,

   embarrassment, loss of capacity of the enjoyment of life, loss of earnings, and

   loss of ability to earn money. The losses are permanent.

         114. For these reasons, Foster demands judgment against the City for

   compensatory damages, prejudgment interest on liquidated damages as allowed
                                      Page 22 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 23 of 25




   by law, punitive damages, costs, and such other and further relief as the Court

   deems appropriate.

                                 SURVIVOR CLAIMS
       COUNT X - Wrongful Death Caused by the Torts of Defendant Green
                   (Against Green and City of Homestead)

         115. Plaintiffs reallege paragraphs 1 through 28.

         116. This Wrongful Death claim is brought against defendants City and

   Green.

         117. As alleged in paragraphs 27–105, incorporated herein, Green and

   City of Homestead committed tortious acts that caused the wrongful death of

   Foster.

         118. On July 16, 2015, while encountering Foster, defendant Green

   willfully, maliciously, unlawfully, and intentionally seized and ultimately shot

   and killed Foster without consent and against Foster’s will.

         119. At the abovementioned date, time, and location, defendant Green

   willfully, maliciously, unlawfully, intentionally, and/or negligently caused bodily

   harm to Foster by shooting him to death.

         120. Defendant Green’s intentional seizure, use of intentional excessive

   force, his unlawful shooting of Foster, his intentional infliction of bodily harm

   upon Foster, and/or negligence was/were the direct and proximate cause of

   Foster’s wrongful death and resultant damages.

         121. Plaintiff Banuchi, as Personal Representative of the Estate of
                                   Page 23 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 24 of 25




   Edward Blanton Foster III, and on behalf of the Estate of Edward Blanton Foster

   III and the survivors of the Estate, E.F., J.F., A.D.F., N.F., M.F., and A.B.F.,

   makes a claim against Defendants Green and the City for damages directly and

   proximately caused by the wrongful death of Foster including but not limited to

   the following:

         a.    All medical and funeral expenses;

         b.    For the estate, loss of the prospective net accumulations that might

   reasonably have been expected but for the wrongful death of Edward Foster;

         c.    For the minor survivors of the Estate, E.F., J.F., A.D.F., N.F., M.F.,

   and A.B.F., loss of support, services, parental companionship, instruction,

   guidance, and for mental pain and suffering from the date of Edward Foster’s

   death and into the future.

         122. For these reasons, plaintiff Banuchi, as Personal Representative of

   the Estate of Edward Foster III, deceased, demands judgment in excess of

   Seventy-Five Thousand Dollars ($30,000.00) against defendants Green and the

   City for damages, prejudgment interest on liquidated damages as allowed by law,

   punitive damages, prejudgment interest on liquidated damages as allowed by

   law, attorney’s fees, costs of this action, and any other relief this Court deems

   just and proper.

                             DEMAND FOR JURY TRIAL
         Plaintiffs request a jury trial as to all counts so authorized.

                                      Page 24 of 25
Case 1:20-cv-25133-KMM Document 1-3 Entered on FLSD Docket 12/16/2020 Page 25 of 25




                                                 Respectfully submitted,

   MICHAEL A. PIZZI, JR. P.A.                    KUEHNE DAVIS LAW, P.A.
   6625 Miami Lakes Dr. E., Ste 313              100 SE 2 Street, Suite 3105
   Miami Lakes, FL 33014                         Miami, FL 33131
   Tel: 305.777.3800                             Tel: 305.789.5989
   Fax: 305.777.3802                             Fax: 305.789.5987
   mpizzi@pizzilaw.com                           ben.kuehne@kuehnelaw.com
                                                 mdavis@kuehnelaw.com
   By:   S/ Michael A. Pizzi, Jr.                efiling@kuehnelaw.com
         MICHAEL A. PIZZI, JR.
         Florida Bar No. 079545                  By:   S/ Benedict P. Kuehne
                                                       BENEDICT P. KUEHNE
   SELTZER MAYBERG LLC                                 Florida Bar No. 233293
   10750 NW 6th Court                                  MICHAEL T. DAVIS
   Miami, FL 33168                                     Florida Bar No. 63374
   Tel: 305.444.1565
   Fax: 305.444.1665
   menachem@smfirm.com

   By:   S/ Menachem M. Mayberg
         MENACHEM M. MAYBERG
         Florida Bar No. 0596744


                             CERTIFICATE OF SERVICE

         I certify on November 13, 2020, I electronically filed this document with

   thee-Filing Portal, with service on all counsel of record.

                                                 By:   S/ Benedict P. Kuehne
                                                       BENEDICT P. KUEHNE




                                       Page 25 of 25
